Citation Nr: 0530358	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from May 1967 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision.  

In a July 2003 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran requested a hearing before a Veterans 
Law Judge at the RO.  In October 2003, the veteran notified 
the RO that he was requesting a hearing before a Decision 
Review Officer (DRO) in lieu of a travel board hearing.  In 
January 2004, the veteran withdrew his request for a DRO 
hearing.  


REMAND

A review of the record reveals that a September 2003 VA 
mental health clinic (MHC) note, which reflects evaluation of 
the veteran's service-connected PTSD, has not been considered 
by the RO.  Under 38 C.F.R. § 19.37(a), evidence received by 
the RO prior to transfer of records to the Board after an 
appeal has been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  Due process considerations compel the 
conclusion that the RO must first adjudicate the claim on 
appeal in light of the September 2003 MHC note.  Under these 
circumstances, the Board will remand this matter to the RO 
for consideration of the September 2003 MHC note, and for 
issuance of a supplemental statement of the case (SSOC) 
reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 
(2005).  

The Board also notes that further evidentiary development in 
this case is warranted.  Here, the record reflects that when 
the veteran filed his claim for increase in June 2002, he 
submitted a report of a June 2002 psychological evaluation 
conducted by Kenneth Burstin, Ph.D.  The report's diagnostic 
impression included Axis I chronic PTSD with depressive 
features (rule out major depressive disorder).  Dr. Burstin 
assigned a single Global Assessment of Functioning (GAF) 
score of 38-40, apparently due to the veteran's PTSD, which 
is reflective of major impairment in several areas.  See 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  

In December 2002, the veteran was examined for VA purposes.  
In the report of examination, the examiner noted that the 
veteran continued to have problems with PTSD and bipolar 
disorder.  Symptoms of PTSD were noted as being nightmares, 
distress when exposed to similar situations, detachment from 
others, restricted affect, sleep disturbance, anger 
outbursts, and hypervigilance.  Symptoms of bipolar disorder 
were noted to be manifest by periods of sadness and 
depression interspersed with brief periods of mania.  The 
examiner rendered a multi-axial diagnosis of chronic PTSD and 
bipolar disorder.  He assigned a single GAF score of 48, due 
to the veteran's PTSD, which is reflective of serious 
impairment in several areas.  Id.  

Since the veteran's VA examination in December 2002, MHC 
notes dated in February and April 2003 reflect GAF scores of 
56, although there is no indication whether the GAF scores 
are based solely on impairment due to the veteran's PTSD or 
whether they represents the veteran's overall assessment of 
functioning.  Thus, in light of the number of years since the 
veteran was last examined, and the apparent improvement in 
his psychiatric condition as reflected in higher GAF scores, 
a more contemporaneous psychiatric examination would be 
helpful in resolving the claim on appeal.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002).  

Hence, further examination of the veteran, and assignment of 
a GAF score that represents impairment due to his PTSD 
symptomatology is needed to fairly resolve the claim on 
appeal.  If more than one psychiatric diagnosis is rendered, 
the examiner should distinguish symptoms/impairment 
attributable to any psychiatric disability diagnosed in 
addition to the veteran's service-connected PTSD, if 
feasible.  The Board emphasizes that if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the veteran's service-connected condition.  See Mittleider 
v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2005).  

Under these circumstances, the RO should arrange for the 
veteran to undergo VA examination by a psychiatrist at an 
appropriate VA medical facility.  The veteran is advised 
that, in keeping with VA's duty to assist, the purpose of the 
requested examination is to obtain information or evidence 
that may be dispositive of the claim for a higher rating for 
PTSD.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Thus, failure to report to the scheduled 
examination, without good cause, will result in a denial of 
the claim for an increase.  See 38 C.F.R. § 3.655(b) (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran.  All necessary tests and studies 
(to include psychological testing, if 
warranted), should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  

Additionally, the examiner should render 
a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score that 
represents the level of impairment due to 
the veteran's PTSD, and an explanation of 
what the score means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of any other diagnosed 
disability (to include bipolar disorder).  
However, if it is not medically possible 
to do so, the examiner should clearly so 
state, indicating that the findings are 
with respect to the veteran's overall 
psychiatric impairment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal 
(to include consideration of the 
September 2003 MHC note).  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with an SSOC and afforded an opportunity 
to respond.  The SSOC should address, 
among other things, the evidence received 
since the statement of the case was 
issued in May 2003.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

